DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement


The information disclosure statements filed September 23, 2019 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on August 2, 2021 is acknowledged.  The traversal is on the ground(s) that there is no unique special technical feature in each group.  This argument is found persuasive.  The election has been WITHDRAWN. Claims 1-25 are pending. 

Allowable Subject Matter
Claims 5-9 & 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, such as Huggins et al. U.S. Pat. 4,436,796, teaches an anode, comprising: a mixed ionic-electronic conductor (MIEC) (mixed ionic-electronic conducting phase; Abstract; column 4, lines 58-61); and a plurality of open pores (porous electrode; column 4, lines 60-65).  With respect to the MIEC facilitating motion of an alkali metal to at least one of store the alkali metal in the plurality of open pores or release the alkali metal from the plurality of open pores, wherein: the MIEC does not store or release the alkali metal; and the MIEC is an end-member phase directly connected to the alkali metal by a tie-line in an equilibrium phase diagram, it would be reasonable to expect at Huggins teaches the same lithium-silicon, lithium-aluminum (col. 5, lines 1-5).  However, the reference does not teach or suggest the anode of claim 1, wherein the plurality of open pores comprises a plurality of tubules.  Therefore, the instant claims are patentable distinct from the prior art of record.
Claims 22-25 are allowed. The instant claims are allowable over the prior art of record, because the prior art is silent to an anode, comprising: a mixed ionic-electronic conductor (MIEC) that does not store or release lithium (Li) and is electrochemically stable with Li such that the formation of a solid-electrolyte interphase (SEI) is substantially reduced; a plurality of open tubules, formed by the MIEC, to facilitate motion of lithium (Li) to at least one of store Li in the plurality of tubules or release Li from the plurality of open tubules, each tubule having a longitudinal axis that is substantially parallel with the longitudinal axes of other tubules, each tubule having a 
The prior art, such as Huggins et al. U.S. Pat. 4,436,796, teaches an anode, comprising: a mixed ionic-electronic conductor (MIEC) (mixed ionic-electronic conducting phase; Abstract; column 4, lines 58-61); and a plurality of open pores (porous electrode; column 4, lines 60-65).  With respect to the MIEC facilitating motion of an alkali metal to at least one of store the alkali metal in the plurality of open pores or release the alkali metal from the plurality of open pores, wherein: the MIEC does not store or release the alkali metal; and the MIEC is an end-member phase directly connected to the alkali metal by a tie-line in an equilibrium phase diagram, it would be reasonable to expect at Huggins teaches the same lithium-silicon, lithium-aluminum (col. 5, lines 1-5).  However, the reference does not teach or suggest anode, comprising: a mixed ionic-electronic conductor (MIEC), wherein the plurality of open pores comprises a plurality of tubules.  Therefore, the instant claims are patentable distinct from the prior art of record.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4, 10, 14-16 & 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huggins et al. U.S. Pat. 4,436,796.
With respect to claim 1, Huggins teaches an anode, comprising: a mixed ionic-electronic conductor (MIEC) (mixed ionic-electronic conducting phase; Abstract; column 4, lines 58-61); and a plurality of open pores (porous electrode; column 4, lines 60-65).  With respect to the MIEC facilitating motion of an alkali metal to at least one of store the alkali metal in the plurality of open pores or release the alkali metal from the plurality of open pores, wherein: the MIEC does not store or release the alkali metal; and the MIEC is an end-member phase directly connected to the alkali metal by a tie-line in an equilibrium phase diagram, it would be reasonable to expect at Huggins teaches the same lithium-silicon, lithium-aluminum (col. 5, lines 1-5).  In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition can not have mutually exclusive properties.”A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
With respect to claim 2, the alkali metal is formed of at least one of lithium (Li) or sodium (may also include lithium-bismuth, lithium antimony or lithium-tin in the mixture; col. 5, lines 1-5).  
claim 3, the MIEC is formed from a lithiated anode material comprising at least one of carbon (C), silicon (Si), aluminum (Al), titanium nitride (TiN), or nickel (Ni) (lithium-silicon, lithium-aluminum; col. 5, lines 1-5).  
With respect to claim 4, the portion of the MIEC in contact with the plurality of open pores is coated with an alkaliphilic film to increase electrical and ionic contact between the alkali metal and the MIEC (a number of phases are known to exist in the Li-Sn system all of which exhibit high chemical diffusion for Li, thus it is reasonable to expect Li to be at least partially coated di minimously in on the material including pores; col. 6, lines 10-16).  
With respect to claim 10, further comprising: the alkali metal (may also include lithium-bismuth, lithium antimony or lithium-tin in the mixture; col. 5, lines 1-5).    
With respect to claim 14, Huggins teaches a battery comprising the anode (electrochemical cells; col. 3, lines 34-40).  
With respect to claim 15, further comprising: a solid electrolyte, coupled to a second end of the MIEC, that is sufficiently compliant so as to mitigate fracture of the MIEC (molten salt electrolyte; col.4, line 15).  
With respect to claim 16, lithium battery (electrochemical cells; col. 3, lines 34-40), comprising: an electrode comprising a mixed ionic-electronic conductor (MIEC) (mixed ionic-electronic conducting phase; Abstract; column 4, lines 58-61); having an open-pore geometry to facilitate transport of lithium, the MIEC being electrochemically stable with lithium such that the MIEC does not store or release lithium during transport of lithium (a number of phases are known to exist in the Li-Sn system all of which exhibit 
With respect to claim 18,  the MIEC is inherently an end-member phase directly connected to the body-centered cubic (BCC) lithium metal phase by a tie-line on an equilibrium phase diagram, as the MIEC is made from the identical lithium-silicon or lithium-aluminum material set forth by Applicant (col. 5, lines 1-5).  In accordance with MPEP 2112.01, “[p]roducts of identical chemical composition can not have mutually exclusive properties.”A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
With respect to claim 19, the MIEC comprises one of carbon, silicon, and aluminum (lithium-silicon, lithium-aluminum; col. 5, lines 1-5).  
Therefore, the instant claims are anticipated by Huggins. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huggins et al. U.S. Pat. 4,436,796

However, Huggins does not teach or suggest the volume of alkali metal is at least approximately 30% of the total volume of the MIEC and the plurality of pores (claim 11); the MIEC is sufficiently porous to allow gas in the plurality of open pores to redistribute thereby equilibrating the pressure within the anode (claim 12); a current collector, coupled to a first end of the MIEC, to hermetically seal the MIEC and the plurality of open pores (claim 13); the open-pore geometry of the MIEC includes a plurality of pore spaces; and   the plurality of pore spaces facilitates lithium electron and lithium ion percolation to relieve electrochemically generated mechanical pressure in lithium (claim 17).
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the volume of alkali metal is at least approximately 30% of the total volume of the MIEC and the plurality of pores (claim 11) in the porous electrode of Huggins, as Furthermore, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	
With respect to the MIEC being sufficiently porous to allow gas in the plurality of open pores to redistribute thereby equilibrating the pressure within the anode (claim 12); and the open-pore geometry of the MIEC including a plurality of pore spaces; and   the plurality of pore spaces facilitates lithium electron and lithium ion percolation to relieve electrochemically generated mechanical pressure in lithium (claim 17), would have been obvious to employ in the porous electrode of Higgins, as change in size of essential working parts of a device is prima facie obvious.  See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). 
	With respect to a current collector, coupled to a first end of the MIEC, to hermetically seal the MIEC and the plurality of open pores (claim 13); it would have been obvious to employ in the anode with Huggins, as the current collector may be made separable (col. 7, lines 10-20). See In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961).
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722